     Case 5:19-cv-01180-SMH-MLH Document 1-2 Filed 09/09/19 Page 1 of 11 PageID #: 8
                                                    State of Louisiana
                                                    Seeretary of State

                                                                                                   Legal Services Section
                                                             05/14/2019                  P.O. Box 94125, Baton Rouge, LA 70804-9125
                                                                                                         (225) 922-0415




     METROPOLITAN PROPERTY & CASUALTY INSURANCE COMPANY
     CIO CT CORPORATION SYSTEM
     3867 PLAZA TOWER DR
     BATON ROUGE, LA 70816



     Suit No.: 615736
     1ST JUDICIAL DISTRICT COURT
     CADDO PARISH

     MAXINE SARPY
     vs
     METROPOLITAN PROPERTY AND CASUALTY INS CO



     Dear Sir/Madam:

     I am enclosing a citation served in regard to the above entitled proceeding. If you are not the intended recipient of
     this document, please return it to the above address with a letter of explanation. All other questions regarding this
     document should be addressed to the attorney that filed this proceeding.




                                                                                     Yours very truly,

                                                                                     R. KYLE ARDOIN
                                                                                     Secretary of State




Served on: R. KYLE ARDOIN                                              Date: 05/13/2019
Served by: E. GASPARD                                                  Title: DEPUTY SHERIFF


                  *:   •
                                                                                                   No: 1118869


JN
                                                                                                                  II      11


                                                                                                  EXHIBIT A
        Case 5:19-cv-01180-SMH-MLH Document 1-2 Filed 09/09/19 Page 2 of 11 PageID #: 9
debbies:;-_                                                                                       CPCC.CV.I063742



                                                  eitattort
MAXINE SARPY                                                NO. 615736—B
    VS                                                      STATE OF LOUISIANA
METROPOLITAN PROPERTY AND CASUALTY                          PARISH OF CADDO
INSURANCE COMPANY
                                                             FIRST JUDICIAL DISTRICT COURT
THE STATE OF LOUISIANA, TO: METROPOLITAN PROPERTY AND CASUALTY INSURANCE
                            COMPANY
                            THRU HONORABLE SECRETARY OF STATE
                            BATON ROUGE, LA 70809               SERVED ON
                                                             R. KYLE ARDOBV

                                                                                            MAY 1 3 2019
                                                                                        _SECR'ETARY OF
YOU HAVE BEEN SUED.                                                                      C o MMERCIALSTATE
                                                                                                      DIVISION
Attached to this Citation is a certified copy of the Petition.* The petition tells you what you are being suea
for.

You must EITHER do what the petition asks, OR, within FIFTEEN (15) days after you have received.
these documents, you must file an answer or other legal pleadings in the Office of the Clerk of this Court
at the Caddo Parish Court House, 501 Texas Street, Room 103, Shreveport, Louisiana.

If you do not do what the petition asks, or if you do not file an answer or legal pleading within FIFTEEN
(15) days, a judgment may be entered against you without further notice.

This Citation was issued by the Clerk of Court for Caddo Parish, on this date April 10, 2019.


              *Also attached are the following:                    MIKE SPENCE, CLERK OF COURT
              REQUEST FOR ADMISSIONS OF FACTS
              INTERROGATORIES
              REQUEST FOR PRODUCTION OF DOCUMENTS By:
                                                                                   Deputy Clerk


                                                                             -   JOHN BRUSCATO
                                                                                     Attorney


                                                                         A TRUE COPY - - ATTEST




                                                                                   Deputy Clerk

These documents mean you have been sued. Legal assistance is advisable, and you should contact a lawyer
immediately. If you cannot find a lawyer, please go to www.shreveportbar.com and click on the Lawyer
Referral Service link, or go to the Shreveport Bar Center on the third Monday of each month from 5:30 -
7:30 for a free seminar. If eligible, you may be entitled to legal assistance at no cost to you through
Shreveport Bar Legal Aid. Please call 318-222-7186 formore information.

If you are a person with a disability, please contact the Clerk of Court's office for information regarding
accommodation and assistance.




SERVICE COPY
Case 5:19-cv-01180-SMH-MLH Document 1-2 Filed 09/09/19 Page 3 of 11 PageID #: 10




                   STATE OF LOUISIANA                    §           PARISH OF CADDO

                                  FIRST JUDICIAL DISTRICT COURT

    MAXINE SARPY         (12         ilSG?                             FILED

    VERSUS NO. 111

    METROPOLITAN PROPERTY AND CASUALTY
    INSURANCE COMPANY                                                     DEPUTY CLERK OF COURT


                                        PETITION FOR DAMAGES


            NOW INTO COURT, through undersigned counsel, comes Plaintiff', MAXINE SARPY,

    major domiciliary of Shreveport, Caddo Parish, Louisiana, and respectfully represent:

                                                        I.

            Made Defendant herein is:

        a) METROPOLITAN PROPERTY AND CASUALTY INSURANCE COMPANY, a

            foreign insurance company authorized to do and actuall';f'iliiing.:.,6.usin?st's in the State of

            Louisiana; and

                                                       2.

           On or about April 6, 2018, severe weather conditions caused damage to ,Ms. Sarpy's

    property located at 325 Holcomb Drive, Shreveport, Louisiana.

                                                       3.

           At the time of the aforementioned incident, Plaintiff, MAXINE SARPY, was in

    possession of homeowners' coverage with Defendant, METROPOLITAN PROPERTY AND

    CASUALTY INSURANCE COMPANY.

                                                       4.

           The property damages of Plaintiff have been timely submitted to Defendant,

    METROPOLITAN PROPERTY AND CASUALTY INSURANCE COMPANY. Said

    Defendant has failed to timely initiate a property damage adjustment and/or pay the balance of

    said claim based on the fact that

                                                       5.

           Plaintiffs shows that the failure and refusal of Defendant, METROPOLITAN

    PROPERTY AND CASUALTY INSURANCE COMPANY, to timely initiate property damage

    adjustment in good faith and/or pay said property damage claim was and/or is arbitrary,
Case 5:19-cv-01180-SMH-MLH Document 1-2 Filed 09/09/19 Page 4 of 11 PageID #: 11




    capricious, unreasonable, and 'without probable cause, and therefOre, Plaintiffs, are entitled to.

    reOver, penalties in.aCcordarice with La. R.S. 211892 and La. R.S. 22:1973, and other laws. of

    the .State of Louisiana; together With a reasonable attorney's fee. tO be fixed   by this Court Since
    Plaintiff s have had :to engage counsel to institute ad prosecute this action,: Defendant,

    METROPOLITAN :PROPERTY AND CASUALTY INSURANCE COMPANY,. has committed

    a'breaCh of duty a.s:anjnsurer of good faith and.fair dealing.

                                                      6.

              Defendant,. METRopoLITAN PROPERTY AND CASUALTY .INSURANCE

    COMPANY, is liable. unto Plaintiff, indiVichially and jointly; with regard to the claims asserted.

    herein.

              WHEREFORE; MAXINE ,SAROY, :prayS for Judgment: herein in .her faiiO and againSt,

    Defendant, METROPOLITAN PROPERTY AND CASUALTY MSIJRANCE COMPANY,

    individually, in such slitiOutits as are reasonable within the premises, and specifically his claim

    for IOSS' .!se, niental :anguish, and diStresS; together With    ido intereSt thereOn from date Of
    judicial demand until paid; and for.all costs of these proceedings.



                                                 'kespectfUl



                                                  JOFS CATO.                     F         BRN 34900

                                                  T E BRUSCATO
                                                  709 ARKANSAS AVENUE
                                                  POST OFFICE BOX 2131
                                                 •MONROE, LOUISIANA 71207-2131
                                                  (3 8), 323.-4070
                                                  FACSIMTLE (3.18)` 703-8694



    PLEASE SERVE:

   'METROPOLITAN PROPERTY AND CASUALTY INSURANCE COMPANY
    nigoupg AGENT FOR SERVICE_
   _LOUISIANA SECRETARY QF STATE
    8585 ARCHIVES AVENUE
    BATON ROUGE;•LA 70809




                                                                            ENDORSED FILED
                                                                                 TOR1 H AYES OFP1ITY CLERK



                                                                                     APR 0

                                                                                Ati;
                                                                                      CAD P-,7
Case 5:19-cv-01180-SMH-MLH Document 1-2 Filed 09/09/19 Page 5 of 11 PageID #: 12
Case 5:19-cv-01180-SMH-MLH Document 1-2 Filed 09/09/19 Page 6 of 11 PageID #: 13
Case 5:19-cv-01180-SMH-MLH Document 1-2 Filed 09/09/19 Page 7 of 11 PageID #: 14
Case 5:19-cv-01180-SMH-MLH Document 1-2 Filed 09/09/19 Page 8 of 11 PageID #: 15
Case 5:19-cv-01180-SMH-MLH Document 1-2 Filed 09/09/19 Page 9 of 11 PageID #: 16
Case 5:19-cv-01180-SMH-MLH Document 1-2 Filed 09/09/19 Page 10 of 11 PageID #: 17
Case 5:19-cv-01180-SMH-MLH Document 1-2 Filed 09/09/19 Page 11 of 11 PageID #: 18
